Name: Commission Regulation (EEC) No 970/83 of 22 April 1983 altering Regulation (EEC) No 877/83 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4 . 83 Official Journal of the European Communities No L 106/23 COMMISSION REGULATION (EEC) No 970/83 of 22 April 1983 altering Regulation (EEC) No 877/83 fixing the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 877/83 (3); Whereas distortions of trade on the market in products falling within heading No 23.07 should be avoided ; whereas footnote (9) to the Annex to Regulation (EEC) No 877/83 should be amended to that end : Foortnote (9) to the Annex to Regulation (EEC) No 877/83 shall read : '(*) "Special compound feedingstuffs" are compound feedingstuffs containing skimmed ­ milk powder and fish meal and/or more that 9 g of iron and/or more than 1,2 g of copper in 100 kg of product.' Article 2 This Regulation shall enter into force on 23 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 96, 15 . 4. 1983, p. 17.